The measure now under consideration is one that was proposed by the General Assembly — not one initiated by the people under Amendment No. 7. In Rice v. Palmer, 78 Ark. 432, and in Railway Company v. Kavanaugh, 78 Ark. 468, it was decided that, in order to adopt an amendment proposed by the Legislature, it must receive a majority of all the votes cast at the election — not merely a majority of the votes cast on the question of adoption. We are asked to overrule those decisions, but I decline to do so — and the majority have refrained from doing so in the decision in the present case. The contention now sustained by the majority of the court is that Amendment No. 7, which was adopted in the year 1910, changed the rule both as to amendments proposed by the Legislature as well as those initiated by the petition of the people. In Hildreth v. Taylor, 117 Ark. 465, this court decided that the rule announced in Rice v. Palmer, supra, had not been changed as to amendments proposed in either manner. That case was overruled in Brickhouse v. Hill, 167 Ark. 513, so far as it applied to initiated amendments. That is as far as the latter decision extended, and I accept it as an established precedent to that extent. It was not contended in Hildreth v. Taylor, supra, that Amendment No. 7 would change the rule as to amendments proposed by the Legislature. On the contrary, it was conceded that the change related only to initiated amendments. The opinion in that case, and the accompanying briefs, show that court and counsel had in mind that the requirement *Page 969 
of the Constitution, as interpreted in Rice v. Palmer, supra, with respect to amendments proposed by the Legislature, was unchanged. Such was, in effect, the decision in Hildreth v. Taylor, and I am unwilling to recede from it. I think that, when the Constitution is once deliberately interpreted by the court of last resort, that interpretation should not be overruled. Amendment No. 7 did not relate to anything but initiative measures or those referred in accordance with the provisions of that amendment. It did not interfere with the power of the Legislature conferred in the old Constitution, and did not change the Constitution except to add or reserve the power of the people to initiate measures or to compel a referendum. When that amendment was adopted, the Constitution already contained a provision for referendum of all proposed amendments, hence the new amendment did not deal at all with that subject. It did not repeal or amend any part of the old Constitution except, as before stated, to add the reserved power of the people, as it was in no other respects repugnant to the provisions of the old Constitution. This is the construction we have heretofore placed on Amendment No. 7 in the various opinions of the court up to Brickhouse v. Hill, supra. The quotations in the majority opinion from the former cases show that the rule has been firmly established, with regard to amendments to the Constitution, to the effect that they do not repeal any prior provisions except those repugnant to the last expression of the will of the people. State v. Scott, 9 Ark. 270; Hodges v. Dawdy; 104 Ark. 583; Ferrell v. Keel, 105 Ark. 380; State ex rel. v. Donaghey, 106 Ark. 56.
Amendment No. 7 contains the following provision: "The style of all bills shall be, `Be it enacted by the people of the State of Arkansas,'" and in Ferrell v. Keel, supra, the court decided that this provision did not repeal the requirement of the old Constitution that the style of all legislative bills shall be, "Be it enacted by the General Assembly of the State of Arkansas." The point of that decision was that Amendment No. 7 did not change the *Page 970 
old Constitution except so far as it conflicts with the new amendment. In State ex rel. v. Donaghey, supra, we decided that the amendment did not repeal the limitations in the old Constitution upon the number of amendments to be submitted at an election.
The principal argument in support of the view that the old provision as to the number of votes required to adopt an amendment was repealed by Amendment No. 7 is that the latter contained an express provision that "any measure referred to the people shall take effect and become a law when it is approved by a majority of the votes cast thereon." In the preceding part of the amendment the referendum is defined as a vote by the people on a measure presented on petition of a certain percentage of the legal voters, hence the words "measure referred to the people" should be construed to mean measures referred on petition, and not to constitutional amendments proposed by the Legislature under the provisions of the old Constitution. There is, as before stated, nothing in Amendment No. 7 to evince an intention on the part of its framers to deal with anything else except the reserved power of the people in regard to matters referred to the people under the reserved power. If its framers felt any concern about the method of adopting amendments proposed by the Legislature, or thought of the anomaly of having separate methods of adoption for the two different kinds of amendments, they would doubtless have expressed in appropriate language their intention to change the rule declared in Rice v. Palmer, supra, by repeal of that feature of the old Constitution.
The new scheme of government embraced in Amendment No. 7 was one borrowed from another State, where the evil sought to be corrected was supposed dereliction of legislative bodies, and the sole idea was to give the people a right to assert themselves where such dereliction was shown, either in refusing legislation desired by the people or in thrusting undesirable legislation upon the people without their approval. Such was the idea here in adopting Amendment No. 7, and the whole legislative *Page 971 
scheme was left unimpaired otherwise than as to the right of the people to initiate and to have referred to them all legislation when a referendum was sought by the necessary percentage of legal voters, and that was evidently what was in the minds of the members of this court when former decisions were rendered. Those decisions have been acquiesced in to the extent of the abandonment of numerous amendments which had fallen under the ban. Several proposed amendments which were declared defeated under the doctrine announced in those decisions were submitted more than once. The so-called bond amendment was resubmitted the third time upon the idea that it had failed of adoption under prior decisions, and the amendment increasing the number of judges of the Supreme Court was resubmitted after having been adopted by the rule now announced by the court.
I am authorized to say that Mr. Justice SMITH concurs in these views.